MANDATE

THE STATE OF TEXAS

TO THE PROBATE COURT NO 1 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 25, 2015, the cause upon appeal to
revise or reverse your judgment between

The State of Texas for the Best Interest and Protection of J.B., a Mentally Ill Person, Appellant

V.



No. 04-14-00479-CV and Tr. Ct. No. 2014-MH-2027

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
orders are AFFIRMED. The subject of the orders is indigent; no costs of
appeal are taxed in this appeal.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 3, 2015.

                                                             KEITH E. HOTTLE, CLERK



                                                             ____________________________
                                                             Cynthia A. Martinez
                                                             Deputy Clerk, Ext. 53853
                                         BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00479-CV

      The State of Texas for the Best Interest and Protection of J.B., a Mentally Ill Person

                                                 v.



              (NO. 2014-MH-2027 IN PROBATE COURT NO 1 OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES      PAID          BY



       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 3, 2015.

                                                      KEITH E. HOTTLE, CLERK


                                                      ____________________________
                                                      Cynthia A. Martinez
                                                      Deputy Clerk, Ext. 53853